Citation Nr: 0623754	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  00-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to an increased initial rating in excess of 
10 percent for bilateral hearing loss.

7.  Entitlement to a compensable initial disability rating 
for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied service connection for bilateral hearing loss, GERD, 
bilateral knee, bilateral shoulder and back disorders.  The 
veteran timely appealed the RO's decision.

In February 2005, the RO issued a rating decision that 
granted service connection at a 10 percent disability rating 
for bilateral hearing loss, and granted service connection at 
a noncompensable (0 percent) disability rating for GERD, 
effective from December 1999.  The veteran timely appealed 
the initial disability ratings assigned to each of these 
conditions.

In January 2006, the veteran and his son testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran's inservice treatment for right shoulder pain 
was acute and transitory and resolved without residual 
disability.  

2.  The veteran's current right shoulder disorder, diagnosed 
as mild arthritis, began many years after service and was not 
caused by any incident of service.

3.  The veteran's current left shoulder disorder, diagnosed 
as degenerative joint disease/osteoarthritis, began many 
years after service and was not caused by any incident of 
service.

4.  The veteran's current right knee disorder, diagnosed as 
pes anserine bursitis or tendonits and degenerative joint 
disease or osteoarthritis, began many years after service and 
was not caused by any incident of service.

5.  The veteran's inservice treatment for left knee pain was 
acute and transitory and resolved without residual 
disability.  

6.  The veteran's current left knee disorder, diagnosed as 
mild arthritis and mild patellofemoral syndrome, began many 
years after service and was not caused by any incident of 
service.

7.  The veteran's inservice treatment for back pain was acute 
and transitory and resolved without residual disability.  

8.  The veteran's current back disorder, diagnosed as multi-
level degenerative disc disease of the lumbar and cervical 
spine, began many years after service and was not caused by 
any incident of service.

9.  Since the initial grant of service connection, the 
veteran's bilateral hearing loss has been manifested by Level 
V hearing in the right ear and Level III hearing in the left 
ear.

10.  Since the initial grant of service connection, the 
veteran's GERD has not been manifested by persistently 
recurrent gastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substantial arm or shoulder 
pain.  


CONCLUSIONS OF LAW

1.  A right shoulder disorder, diagnosed as mild arthritis, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  A left shoulder disorder, diagnosed as degenerative joint 
disease/osteoarthritis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  A right knee disorder, diagnosed as pes anserine bursitis 
or tendonits and degenerative joint disease or 
osteoarthritis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  A left knee disorder, diagnosed as mild arthritis and 
mild patellofemoral syndrome, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).

5.  A back disorder, diagnosed as multi-level degenerative 
disc disease of the lumbar and cervical spine, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

6.  The criteria for an increased initial rating in excess of 
10 percent for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).  

7.  The criteria for an initial compensable rating for GERD 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

A.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

If arthritis manifested to a degree of 10 percent or more 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran in this case is seeking service connection for 
bilateral shoulder, bilateral knee and back disorders.  

i. Right Shoulder Disorder

The veteran filed his claim seeking service connection for a 
right shoulder disorder in December 1999.  At his hearing 
before the Board in January 2006, the veteran testified that 
he injured both of his shoulders while playing football 
during his active duty military service.  At a hearing before 
the RO in January 2003, the veteran denied having sustained 
any injury to his right shoulder during service.  At that 
time, he testified that his physician had told him that he 
injured his right shoulder due to his overcompensating for an 
injured left shoulder.

Historically, the veteran served on active duty in the Army 
from September 1967 to September 1969.  The veteran's 
induction examination, performed in September 1967, noted 
essentially normal findings throughout.  A review of the 
veteran's service medical records revealed treatment for pain 
in the right deltoid muscle in January 1968.  The report 
noted that the pain had begun just before playing basketball 
the day before.  Physical examination revealed diffuse 
tenderness of the right deltoid muscle.  The veteran was 
given medication, and told to avoid heavy lifting for three 
days.  A subsequent treatment report, dated in February 1969, 
noted the veteran's complaints of right shoulder pain for the 
past two weeks.  The report concluded with an impression of 
tendonitis, and recommended range of motion exercises.  A 
subsequent treatment report, dated in February 1969, noted 
that the veteran was receiving physical therapy, consisting 
of range of motion exercises and heat, for bursitis of the 
right shoulder.  A March 1969 treatment report noted that the 
veteran's right shoulder condition had improved and that the 
range of motion in his right shoulder was now within normal 
limits.  No additional complaints of or treatment for a right 
shoulder disorder were indicated.  The veteran's separation 
examination, performed in July 1969, noted that his upper 
extremities were normal.  A medical history report, completed 
at that time, noted that the veteran denied having a painful 
or trick shoulder.

Following his discharge from the service, the first episode 
of treatment for a shoulder disorder is in September 1978.  
Specifically, a September 1978 treatment report noted his 
complaints of neck pain on lifting and right lateral rotation 
since that morning.  The report noted that the veteran denied 
any previous episode or injury.  Physical examination 
revealed tightness in the muscles of the shoulders.  No 
follow-up treatment was indicated.

In June 1996, the veteran underwent an initial evaluation for 
physical therapy.  The report noted the "onset of pain in 
the cervical and right shoulder region was on December 1, 
1993 after a work related injury which involved picking up a 
case of bleach."  The report noted that the veteran was 
employed as an order filler at a food distribution center.  
The veteran subsequently began physical therapy.  A treatment 
report, dated in late June 1996, noted the veteran's ongoing 
complaints of bilateral upper trapezius pain, and noted that 
his physical therapy was being discontinued since none of his 
goals were being met.  

A treatment report, dated in February 2005, noted the 
veteran's inservice history of shoulder pain.  The report 
noted that current X-ray examinations of the shoulders 
revealed degenerative joint disease/osteoarthritis.  The 
report concluded with an impression of degenerative joint 
disease/osteoarthritis in the shoulders.  

In April 2005, a VA examination for joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folders, and the examination report listed the 
veteran's inservice treatment for right shoulder disorder.  
The veteran reported that his right shoulder had hurt on and 
off ever since his inservice injury, and that the pain in his 
right shoulder did not get severe until about five years ago.  
Physical examination of the right shoulder revealed full 
forward flexion and full abduction.  He exhibited a positive 
nerve impingement sign and a positive Hawkins sign.  He had 
good muscle strength.  There was pain in the parascapular 
musculature and trapezius muscle coming out of the neck.  X-
ray examination revealed arthritis in the right shoulder, 
which the examiner noted was age-appropriate.  The report 
concluded with a diagnosis of mild arthritis, right shoulder.  
The VA examiner further opined that he did not see a 
correlation between the veteran's current right shoulder 
condition and his shoulder injuries during active duty 
service.  In support of his opinion, the VA examiner noted 
that the veteran's inservice condition was described as 
tendonitis, and that the veteran now seems to have good 
muscle strength.  He also noted that the veteran's current 
arthritis in the shoulder was mild and age appropriate.

The veteran attributes his current right shoulder disorder to 
an inservice injury playing football.  As a layman, the 
veteran does not have competence to provide a medical opinion 
on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  On the other hand, a 
physician has opined the veteran's current right shoulder 
disorder, diagnosed as mild arthritis, is not related to 
service.  This carries far greater evidentiary weight and is 
against the conclusion the claimed disability is linked to 
service.  

In reaching this decision, the Board finds it relevant that 
the veteran's post service employment was in a physically 
rigorous position, which runs counter to a finding of an 
ongoing chronic right shoulder disorder following the 
veteran's discharge from the service.  A treatment report, 
dated in February 1979, noted that the veteran worked at 
Safeway warehouse, and that he got a great deal of exercise 
working there.  A February 1982 treatment report noted that 
he was employed as a warehouse order filler at Safeway.  At 
his September 1997 RO hearing, the veteran testified that his 
job involved a lot of lifting, anywhere from 70 pounds down, 
and that he had been doing the same kind of work for the past 
20 years.  He also testified that he has never had a 
sedentary job.  In a statement, dated in October 2002, the 
veteran indicated that he began working in the food 
distribution position in 1973.  At a January 2003 hearing 
before the RO, the veteran testified that he aggravated his 
inservice shoulder injury in 1993.  Specifically, he 
indicated that a case of detergent fell approximately 30 feet 
landing on his outstretched arms as he tried to stop it.  He 
testified that this made his inservice injury worse.  

The weight of the credible evidence establishes that the 
veteran's current right shoulder disorder began many years 
after service and was not caused by any incident of service.  
As the preponderance of the evidence is against the claim for 
service connection for a right shoulder disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ii.  Left Shoulder Disorder

The veteran is seeking service connection for a left shoulder 
disorder.  At his January 2006 hearing before the Board, the 
veteran testified that he injured his left shoulder playing 
football during the summer of 1968.  

After reviewing the evidence of record, the Board finds that 
service connection for a left shoulder disorder must be 
denied.  A review of the veteran's service medical records 
are silent as to any complaints of or treatment for a left 
shoulder disorder.  The veteran's separation examination, 
performed in July 1969, noted that his upper extremities were 
normal. 

The first post service evidence of record noting complaints 
of a left shoulder disorder is dated in 1978, nine years 
after the veteran's discharge from service.  Specifically, a 
September 1978 treatment report noted his complaints of neck 
pain on lifting and right lateral rotation since that same 
morning.  The report also noted that the veteran denied any 
previous episode or injury.  Physical examination revealed 
tightness in the muscles of the shoulders.  No follow-up 
treatment was indicated.

A treatment letter, dated in December 1993, was received from 
S. Thompson, M.D.  In his letter, Dr. Thompson reported that 
the veteran was working as an order filler at a food 
distribution warehouse.  On December 1, 1993, the veteran was 
lifting a case weighing about 30 to 40 pounds when he began 
having trouble with his left shoulder and neck.  Physical 
examination revealed tenderness over the cervical spinous 
processes and into the left trapezius.  The report did not 
discuss or mention any prior ongoing shoulder injury, or any 
inservice shoulder injury.

A treatment report, dated in February 2005, noted the 
veteran's inservice history of shoulder pain.  X-ray 
examination of the veteran's shoulders, performed at that 
time, revealed degenerative joint disease/osteoarthritis.  
The report concluded with an impression of degenerative joint 
disease/osteoarthritis in the shoulders.  

As noted above, there is simply no documentation of any 
inservice left shoulder injury.  Moreover, there is no 
competent evidence of record noting a link, or medical nexus, 
between the veteran's current left shoulder disorder and his 
active duty service.

The veteran attributes his current left shoulder disorder to 
an inservice injury playing football.  However, as a layman, 
the veteran does not have competence to provide a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for a left shoulder disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



iii. Right Knee Disorder

The veteran is seeking service connection for a right knee 
disorder.  At his hearing before the Board in January 2006, 
the veteran testified that he injured his left knee during 
service, and that his current right knee disorder may be a 
result of that injury.  
At a prior hearing before the RO in April 1998, the veteran 
testified that he injured his right knee during service in a 
swimming pool accident.  At that time, he testified that his 
inservice treatment records erroneously referred to his left 
knee instead of his right.  

The veteran's induction examination, performed in September 
1967, noted essentially normal findings throughout.  A review 
of his service medical records revealed treatment for left 
knee pain from May 1968 to June 1968.  No complaints of right 
knee pain were indicated.  The report of his separation 
examination, performed in July 1969, noted that his lower 
extremities were normal.  
 
Following his discharge from the service, the first notation 
of any complaints relating to either of the veteran's knees 
is dated in December 1978, nine years after the veteran's 
discharge from the service.  The December 1978 report noted 
that the veteran was hospitalized for rheumatic fever, and 
that he had just days earlier developed right knee 
arthralgia.  A follow-up treatment report, dated in January 
1979, noted that the veteran was still being treated for 
rheumatic fever, and that he had complaints of joint pain 
particularly in the hands, knees and ankles.

A subsequent treatment report, dated in October 1981 noted 
the veteran's complaints of right knee pain and swelling for 
the past three days.  X-ray examination of the right knee, 
performed in October 1981, revealed an impression of a 
radiographically normal right knee.  

An operative report, dated in February 1982, noted that the 
veteran underwent a diagnostic arthroscopy of the right knee.  
The report noted that he did not have a distinct injury, but 
had marked swelling of the right knee for the past three 
months following an episode of bending and crouching at work.  
The report noted that the veteran has had increasing symptoms 
with swelling and pain along the medial joint line.  The 
report concluded with post operative diagnoses of cartilage 
defect with significant synovitis.  

In November 1996, the veteran filed a claim seeking, in part, 
service connection for a right knee disorder.

A VA physical examination, performed in March 1997, noted the 
veteran's complaints of right knee pain and effusion.  X-ray 
examination of the right knee, performed at that time, 
revealed the impression of a normal study.  The report 
concluded with a diagnosis of degenerative arthritis of the 
right knee.

A treatment report, dated in December 2001, noted complaints 
of right knee pain.  Physical examination of the right knee 
revealed no effusion, full extension and flexion to 130 
degrees.  All ligaments were intact and nontender to stress.  
There was tenderness diffusely about the right knee superior 
to the patella and in the pes anserinus area.  The report 
concluded with diagnoses of pes anserine bursitis or 
tendonitis; and degenerative joint disease or osteoarthritis 
in accordance with his age.

Based upon its review of the claims file, the Board concludes 
that there is no evidence of a chronic right knee disorder 
during service.  The first documented post service treatment 
of a right knee disorder is dated in December 1978, nine 
years after the veteran's discharge from the service.  At 
that time, the veteran sought treatment for right knee 
arthralgia which developed along with rheumatic fever.  
Subsequent treatment for the right knee is not shown to be 
related in any manner to the veteran's active duty service.

The veteran attributes his current right knee disorder to his 
active duty service.  However, as a layman, the veteran does 
not have competence to provide a medical opinion on diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the credible evidence establishes that the 
veteran's current right knee disability, diagnosed as pes 
anserine bursitis or tendonitis and degenerative joint 
disease or osteoarthritis, began many years after service and 
was not caused by any incident of service.  The condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for right knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

iv.  Left Knee Disorder

The veteran is seeking service connection for a left knee 
disorder.  At the February 2006 hearing before the Board, the 
veteran testified that he slipped and fell injuring his left 
knee during the summer of 1968.

The veteran's induction examination, performed in September 
1967, noted essentially normal findings throughout.  A review 
of the veteran's service medical records revealed treatment 
for left knee pain in May 1968.  A treatment report, dated in 
June 1968, noted that he had slipped and twisted his left 
knee the day before.  Physical examination revealed swelling 
and effusion.  A follow-up treatment report, dated in late 
June 1968, noted the veteran's complaints of occasional left 
knee pain medially with stress.  The report also noted that 
the left knee was otherwise normal to examination, and no 
further treatment was necessary.  No additional treatment for 
left knee pain was indicated, and the veteran's separation 
examination, performed in July 1969, noted that his lower 
extremities were normal.  

Following his discharge from the service, the first 
complaints of a left knee disorder are not shown until many 
years later.  The earliest report, dated in January 1979, 
noted that the veteran was being treated for rheumatic fever, 
and that he had complaints of joint pain particularly in the 
hands, knees and ankles.  Thereafter, the record reflects 
only sparse complaints of or treatment for a left knee 
disorder.  A treatment report, dated in February 2000, noted 
his complaints of bilateral knee pain.  

A letter from G. Evans, M.D., dated in October 2000, noted 
that the veteran was treated in service for a left knee 
condition.  Dr. Evans then noted that the veteran's military 
service did not cause his present problem.

In April 2005, a VA examination for joints was conducted.  
The VA examiner noted that he had reviewed the veteran's 
claims folders pursuant to the examination.  Physical 
examination of the left knee revealed extension to 0 degrees 
and flexion to 125 degrees.  There was no effusion, and the 
left knee was stable to anterior, posterior, varus and valgus 
stress.  There was some palpable crepitance upon range of 
motion with some pain around the kneecap, and he was 
neurovascularly intact to the left lower extremity.  X-ray 
examination of the left knee revealed minimal arthritis, 
which the VA examiner noted was age appropriate. The report 
concluded with a diagnosis of mild arthritis, left knee.  The 
VA examiner opined that there was no correlation between the 
veteran's current arthritis and his injuries during service.  
In support of his opinion, the VA examiner noted that the 
veteran's arthritis was age appropriate.  The VA examiner 
further noted that the veteran had mild patellofemoral 
syndrome, "but nothing I can correlate to twisting injury 30 
years ago."

Based upon its review of the claims file, the Board concludes 
that the evidence is against the conclusion the veteran has a 
chronic left knee disorder incurred during service.  To the 
extent that there was treatment for left knee pain, that 
condition is shown to have been acute and transitory, having 
resolved with treatment.  

The Board also finds that the evidence of record does not 
support the conclusion there is a nexus or link between the 
veteran's current left knee disorder and his active duty 
service.  Specifically, the VA examiner in April 2005, based 
upon a review of the claims folders and physical examination 
of the veteran, found no correlation between the two.  The 
Board further notes that this conclusion is supported by the 
lack of any ongoing treatment for a left knee disorder for 
many years following the veteran's discharge from the 
service.  

The veteran attributes his current left knee disorder to his 
active duty service.  However, as a layman, the veteran does 
not have competence to provide a medical opinion on diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the credible evidence establishes that the 
veteran's current left knee disability, diagnosed as mild 
arthritis and mild patellofemoral syndrome,  began many years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for left knee disorder, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

v. Back Disorder

The veteran is seeking service connection for a back 
disorder.  At his hearing before the Board, he testified that 
he injured his back while playing football during his 
military service.  At a January 2003 hearing before the RO, 
the veteran testified that he injured his back playing 
basketball in the service.

The veteran's induction examination, performed in September 
1967, noted that his spine was normal.  In February 1969, the 
veteran underwent an X-ray examination of his neck due to a 
suspected foreign body.  The report revealed no 
abnormalities.  No additional treatment for this condition 
was indicated.  

A review of the veteran's service medical records revealed a 
single treatment for low back strain in August 1969.  The 
report noted that the condition was to be treated with 
aspirin and heat.  No follow up treatment for or complaints 
of back pain were indicated.  The report of the veteran's 
separation examination, performed in July 1969, noted that 
his neck and spine were normal.  

Following his discharge from the service, the first report of 
back pain is not shown until 1978.  Specifically, a May 1978 
treatment report noted the veteran's complaints of back pain 
for the past 24 hours.  The report noted that he first 
noticed the pain after moving boxes while a work.  Physical 
examination revealed left flank pain.  A subsequent treatment 
report, dated in September 1978, noted the veteran's 
complaints of pain in his neck and shoulder since that 
morning.  A treatment report, dated in January 1980, noted 
the veteran's complaints of low back pain that increased 
after going to work. 

A treatment report, dated in December 1986, noted complaints 
of left sided low back pain.  In September 1988, the veteran 
was treated for complaints of low back pain for the past 
several weeks.  

A treatment report from S. Thompson, M.D., dated in December 
1993, noted that the veteran was an order filler, and was 
"lifting a case weighing about 30 to 40 pounds on 12-1-93 
when he began having trouble with his left shoulder and neck 
area."  X-ray examination revealed slight narrowing of the 
C4-C5 disc space with minimal anterior osteophyte.  Dr. 
Thompson noted that his symptoms were suggestive of a 
herniated disc.  A subsequent treatment report, dated in 
January 1994, noted that an MRI had been obtained showing 
degenerative changes at multiple disc levels.  Specifically, 
there were diffuse bulges at C3-C4, C4-C5, and C6-C7.  At the 
C4-C5 level, there appeared to be a left paracentral disc 
herniation, and the report noted that he was symptomatic on 
the left side.  

A treatment report, dated in September 1995, noted the 
veteran's complaints of low back pain.  The report concluded 
with an impression of a herniated disc at L4-L5 on the right 
side, with definite neurological findings.  

A physical therapy evaluation, dated in June 1996, noted that 
the veteran had a diagnosis of chronic neck and low back 
pain.  The report noted the onset of pain in the cervical and 
right shoulder region was in December 1993 after a work 
related injury involving picking up a case of bleach.  The 
report also noted the veteran's complaints of low back pain, 
which radiates into the right lower extremity.  

A treatment report, dated in September 1996, noted that an 
MRI scan of the lumbar spine showed degenerative changes at 
L2-L3 and L3-L4, with some bulging of the discs at that level 
but no evidence of nerve root impingement.  The examiner, Dr. 
Thompson, noted the veteran had degenerative changes of the 
cervical and lumbar spine.  

A hospitalization report, dated in April 1997, noted the 
veteran's complaints of back, neck and shoulder pain for the 
past couple years.  The veteran was diagnosed with chronic 
low back pain with radiculopathy.

A July 1997 decision of the Social Security Administration 
granted the veteran disability benefits, effective from May 
1995.  The decision noted medically determinable impairments, 
including bulging disc at C6-C7; bulging disc at L2-L3; 
numbness in hands, arms, and legs.

The report of an MRI findings, dated in April 2002, noted 
degenerative disc disease involving the C3-C4, C4-C5, C5-C6 
and C6-C7 disc levels; multilevel degenerative changes, 
including uncovertebral osteophytes and facet changes of the 
cervical spine; mild interval progression of degenerative 
disk disease at L1-L2; and stable early degenerative changes 
at L2-L3.  

After considering the evidence of record, the Board concludes 
the criteria to establish service connection are not met.  
The veteran's service medical records, which appear to be 
complete, fail to show a chronic back disorder during 
service.  The veteran's inservice treatment for low back 
strain revealed this condition to be acute and transitory in 
nature.  The veteran's separation examination, performed in 
July 1969, noted that his spine was normal.  Following his 
discharge from the service, the veteran was not treated for 
back or neck pain until 1978, nine years after his discharge 
from the service. See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

There is also no persuasive evidence linking the veteran's 
current back disorder to his active duty service.  Despite 
the veteran's current contentions, the post service medical 
records fail to establish a clear nexus between the veteran's 
current conditions and his active duty service.  

Although the veteran may be competent to testify as to the 
symptomatology he has experienced over the years, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to whether he has a current disability to 
include the diagnosis or causation of such.  The medical 
evidence of record clearly indicates that he first 
experienced symptoms relating to his back condition beginning 
in 1978.  Thereafter, the evidence of record revealed 
significant post service injuries to the veteran's back.

In support of the veteran's claim, a letter, dated in May 
2004, was received from a certified adult nurse practitioner.  
This person noted that she had known the veteran prior to his 
entrance into the military, and that he had complaints of 
pain in his knees and low back upon his discharge.  The Board 
finds no probative value to this statement in terms of 
providing a nexus statement.  The letter does not reference 
any inservice injury and merely references complaints of pain 
following discharge.

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the 
greater weight of evidence is against the veteran's service 
connection claim and, thus, the rule is inapplicable.

B.  Claims for Increased Disability Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

i.  Bilateral Hearing Loss

The veteran is seeking an increased initial disability rating 
in excess of 10 percent for his service-connected bilateral 
hearing loss.

Since the veteran appealed the initial rating assigned in 
this matter, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
assigned may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, and Table VII.  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  

Pursuant to 38 C.F.R. § 4.85(c), when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., Table VI a, "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average," is used to determine a Roman numeral 
designation (I though XI) for hearing impairment.

Based upon a review of the record, the Board concludes that a 
higher initial disability rating in excess of 10 percent for 
service-connected bilateral hearing loss is not warranted.

An audiological consultation report, dated in December 2001, 
noted that the veteran exhibited mild to moderately severe 
sensorineural hearing loss in the right ear, and mild to 
moderate hearing loss in the left ear.  A July 2002 treatment 
report noted the veteran's complaints of ringing in his ears.  
Physical examination of his ear canals and tympanic membranes 
were within normal limit.  The report noted the veteran's 
history of asymmetric hearing loss, which was worse in the 
right ear.

A VA audiological examination, performed in September 2004, 
noted pure tone thresholds in decibels, as follows:		
				



HERTZ



1000
2000
3000
4000
RIGHT
60
65
65
60
LEFT
40
55
55
55

Average pure tone thresholds were 63 decibels in the right 
ear and 51 decibels in the left ear.  The VA examiner further 
noted that the speech recognition scores were not acceptable 
for rating purposes.  

Applying Table VIa to the veteran's hearing loss, results in 
numeric designations of Level V hearing in the right ear, and 
Level III hearing in the left ear.  Table VII must then be 
consulted for assignment of a percentage evaluation and 
assignment of a diagnostic code.  With a numeric designation 
of V for the right ear and III for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under Diagnostic Code 6100.

The assignment of a rating for hearing loss is achieved by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, and there is no evidence that a rating in excess of 
10 percent is warranted for the veteran's hearing loss.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Moreover, there is no evidence that the hearing loss has 
required hospitalization and or has markedly interfered with 
his employment.  In the absence of any evidence that reflects 
that this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, the 
Board has no basis to refer the veteran's claim to the VA 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, for extra-schedular consideration of hearing 
loss.  38 C.F.R. § 3.321.

The presently assigned 10 percent disability evaluation 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim for a higher rating for service-
connected bilateral hearing loss, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ii.  GERD

The RO granted service connection for GERD, and evaluated the 
disorder at a non-compensable (0 percent) rating under 38 
C.F.R. § 4.114, Diagnostic Codes 7399-7346.  See 38 C.F.R. § 
4.20 (2005) (when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous); and 38 C.F.R. § 4.27 (unlisted 
disabilities requiring rating by analogy will be coded first 
by the numbers of the schedule identifying the most closely 
related body part or body system involved and "99"). 

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of the 
Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113 (2005).

As a preliminary matter, the Board notes that certain 
provisions of the rating schedule for digestive system 
disorders were revised, effective July 2, 2001. 66 Fed. Reg. 
29,488 (May 31, 2001).  Where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary. See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Although none of the diagnostic codes applicable to the 
present matter on appeal were changed, the terms of 38 C.F.R. 
§ 4.112 relating to weight loss were amended. Prior to July 
2001, minor weight loss or greater losses of weight for 
periods of brief duration were not considered of importance 
in rating.  Rather, weight loss became of importance where 
there was an appreciable loss that was sustained over a 
period of time.  In evaluating weight loss, generally, 
consideration was to be given not only to standard age, 
height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain weight" 
indicated that there had been a significant weight loss with 
inability to regain it despite appropriate therapy. 38 C.F.R. 
§ 4.112 (effective prior to July 2, 2001).

The revised provisions for purposes of evaluating conditions 
in § 4.114 state that the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer. The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy. "Baseline 
weight" means the average weight for the two-year period 
preceding onset of the disease. 38 C.F.R. § 4.112 (effective 
after July 2, 2001).

Pursuant to Diagnostic Code 7346, a maximum rating of 60 
percent may be assigned for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A rating of 30 percent may be assigned 
for persistently recurrent gastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substantial arm or 
shoulder pain, productive of considerable impairment of 
health.  A rating of 10 percent may be assigned with two or 
more of the symptoms for the 30 percent rating, with less 
severity.

The terms "severe impairment of health" and "considerable 
impairment of health" are not defined in the rating schedule; 
rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.  

The medical evidence of record does not demonstrate that the 
veteran's GERD warrants an increased (compensable) disability 
evaluation.  A treatment report, dated in April 2002, noted 
that the veteran was taking Zantac for his GERD "with good 
control of his symptoms."

In September 2004, the veteran underwent a VA examination of 
the digestive system.  The report noted the veteran's history 
of dyspepsia until he was placed on Zantac twice daily.  The 
report noted that the veteran "states that the medication 
completely controls his symptoms."  He has no food 
intolerance, his bowel movements are normal, and that his 
weight is stable.  Physical examination revealed his abdomen 
to be soft and nontender, and no masses were palpable.  The 
report concluded with a diagnosis of GERD, currently 
asymptomatic.

In January 2006, a hearing was conducted before the Board.  
At the hearing, the veteran testified that he was having 
trouble with his GERD at night, and that he had been given 
medication for it.  He denied any history of losing weight or 
passing blood.  He did report that he did have problems with 
regurgitation at night.

Since the initial grant of service connection, the veteran's 
GERD has not been manifested by persistently recurrent 
gastric distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substantial arm or shoulder pain.  Therefore, 
the veteran has not demonstrated two or more of the symptoms 
contemplated in a 30 percent evaluation and, thus, is not 
entitled to an increased initial evaluation 
of 10 percent.  

The Board finds that the noncompensable evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's GERD since the grant of service connection.  

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in March 2000, rating actions, 
statements of the case and supplemental statements advised 
the veteran of the foregoing elements of the notice 
requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  In making this determination, 
the Board notes that the initial adjudication of the 
veteran's claims herein occurred before the enactment of the 
Veterans Claims Assistance Act of 2000.  In addition, the 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Also, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, (while keeping the 
veteran fully informed), all relevant evidence identified by 
the veteran.  The RO has also provided him with VA 
examinations where necessary.  At the January 2003 RO 
hearing, the veteran testified that he received treatment 
from private physicians in the 1970s and 1980s, but that 
these physicians were all dead, and that no records were 
available.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims herein.  


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a back disorder is denied.

An increased initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

A compensable initial disability rating for gastroesophageal 
reflux disease is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


